Title: To Thomas Jefferson from Nicholas King and Others, 5 March 1801
From: King, Nicholas,et al.
To: Jefferson, Thomas



Sir,
March 5. 1801

Among the Magistrates to be appointed for this District, of Columbia, it would be pleasing to many of our fellow Citizens in Washington to see the name of Benjamin More.—A man whose industry, talent, and integrity, we are persuaded will enable him to discharge the duties of that station with honor to himself, and advantage to society.
We are sir with respect Yours &ca.

Nichs. KingW M DuncansonBenj Grayson OrrCorns ConninghamJohn OakleyWm Brent

